DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Action is in response to the Request for Continued Examination filed March 31, 2021.  Claims 1, 10-11, 13 and 19-20 have been amended.  Claims 9, 18 and 22-23 are canceled.  Claim 24 is added.  Claims 1-2, 6-8, 10-14, 16-17, 19-21 and 24 are pending and have been examined.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-8, 10-14, 16-17, 19-21 and 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-2, 6-8, 10-14, 16-17, 19-21 and 24 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:

	Although, claim 1 is directed towards a statutory category of invention, the claim, however, is directed to an abstract idea.    The limitations that set forth the abstract idea are: receiving, an information obtaining request, the information obtaining request carrying a user identifier; querying, according to the information obtaining request, historical information corresponding to the user identifier; obtaining, behavior feature information corresponding to the user identifier, wherein the behavior feature information includes a negative feedback rate corresponding to the user identifier, and the negative feedback rate represents a ratio of a number of negative feedback times of the historical information from the user identifier in a preset time period to a total number of presentation times of the historical information to the user identifier in the preset time period; in response to determining that the behavior feature information does not satisfy a preset condition, obtaining, negative feedback information corresponding to the user identifier and associated with the historical information, the negative feedback information comprising a negative feedback reason; determining, an information adjustment manner according to the negative feedback reason in the negative feedback information, and according to a preset correlation between n number of preset negative feedback reasons and n number of preset information adjustment manners, n being a positive integer equal to or greater than 2; adjusting, according to the information adjustment manner, an information queue corresponding to the user identifier, wherein the information queue includes a target information piece, and the target information piece is moved to a different position in the information queue after the adjusting; and sending, corresponding information according to the adjusted information queue.  These limitations entail commercial interactions including advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior including following rules or instructions (negative feedback provide by users).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements: by a server, sent by a terminal; by the server; by the server; by the server and to the terminal, which are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements sent by a terminal, by a server, by the server and to the terminal.  Viewing the limitations individually, the 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2, 6-8, 10-12, 21 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 2, 6, 12 and 21 further provides for queuing the advertisement information; claims 7 provides a time period to adjust the advertisement information; claims 8, 11 comprise mathematical relationship to determine the number of advertisement information and feedback rate, which falls under the abstract grouping of Mathematical Concepts; claim 10 define further processing of the advertisement information based on user behavior satisfying a condition. Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 13-14, 16-17, 19-20 and 24 suffer from substantially the same deficiencies as outlined with respect to claims 1-2, 6-8, 10-12, 21 and are also rejected accordingly.



Response to Arguments
Applicant's filed arguments have been fully considered but have been found persuasive in part. 
A.	In regards to the 35 U.S.C. § 101 rejection Applicant's arguments that page 55 of the 2019 PEG does not disclose or support that subsections (a)/(b)/(e)/(f) of MPEP § 2105.05 are considerations under Step 2A (pp16, 19). The Examiner agrees that MPEP 2105.05 does not support the subsections.  However, MPEP 2106.04(d)(1) clearly explains that these subsections are indicative of how an additional element (or combination of elements) may have integrated an exception into a practical application.  See also footnotes of page 55 of 2019 PEG.
	Applicant submits that the claims do not recite certain method of organizing human activity (pp 16-17). The Examiner respectfully disagrees. The claims are directed towards the abstract grouping of Certain Methods of Organizing Human Activity because they comprise commercial interactions including advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior which includes following rules or instructions. See 101 analysis above; MPEP 2106.04(a)(2)(II).
	Applicant argues that the claims are not similar to any of the 13 representative cases listed and are therefore not directed to Certain Methods of Organizing Human Activity (pp 17-19). The Examiner respectfully disagrees. See 2019 PEG, at 54, which provides that: “Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.”  See also MPEP 2106.04(a).  Therefore, the 35 U.S.C. § 101 rejection is maintained.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).